DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. US 2017/0284754 further in view of Chung et al. US 2019/0155352.

In regarding to claim 1 Chakraborty teaches:
1. A video recorder battery pack for a firearm, said video recorder battery pack comprising: 
a housing; 
The provisioned smartphone 499 as depicted here is mechanically matched to the housing formed by the gun apparatus such that the smartphone 499 may be attached and held securely in place. Such a smartphone 499 when provisioned with the gun apparatus may provide additional capabilities. For instance, the gun apparatus may communicate with the smartphone 499 via blue tooth or USB or other physical or wireless interface and may, for instance, store information on the smart phone, operate in conjunction with a software mobile “app” or application executing on the smartphone 499, or utilize the wireless and cellular communication capabilities of the smartphone 499 as a redundant communication path to the remote cloud based storage repository in the event that the antenna and transceiver 435 are unable to establish a connection or unable to establish a satisfactory connection through which to stream video and audio to the cloud based repository.
Chakraborty, 0059, 0067, Figs. 2-3 and 5 emphasis added
a power supply disposed within the housing; 
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037, Figs. 2-3 and 5 emphasis added

However, Chakraborty fails to explicitly teach but Chung teaches:
and a port in the housing configured to connect with a video source, said port being configured to simultaneously receive a video output from the video source and provide power to the video source.
[0077] For example, when the connector 411 is a USB type-C, the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 may be disposed adjacent to one or more power supply pins (e.g., V.sub.BUS pins 310-4 or 320-4) to which power is applied. At least some of the one or more V.sub.BUS pins 310-4 or 320-4 may be supplied with different levels of power, for example, 5 V, 9 V, 15 V or 20 V. When data (e.g., second data) is transmitted to the external electronic device via the first data transmission pins 310-2 and 310-3 or 320-2 and 320-3, power voltage (e.g., a surge V.sub.BUS voltage of 20 V or higher) applied to some of the one or more V.sub.BUS pins 310-4 or 320-4 or leakage voltage or an electric current leaking from the power voltage may be introduced into the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 disposed adjacent to at least some of the one or more V.sub.BUS pins 310-4 or 320-4, or at least some of the one or more V.sub.BUS pins 310-4 or 320-4 and the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 may be short-circuited by foreign substances or the like.
Chung, 0024, 0043, 0073, 0077 and Fig. 3. Emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chung into a system of Chakraborty in order to a port in the housing configured to connect with a video source, said port being configured to simultaneously receive a video output from the video source and provide power to the video source, as such, the electronic device that is capable of controlling an abnormal voltage that may be introduced during data reception from an external electronic device connected via the connector..--0002.

In regarding to claim 2 Chakraborty and Chung teaches:
2. The video recorder battery pack of claim 1,
further Chung teaches wherein the port is a universal serial bus (USB) port.
Chung, 0024, 0043, 0073, 0077 and Fig. 3. 


In regarding to claim 3 Chakraborty and Chung teaches:
3. The video recorder battery pack of claim 1, 
further Chung teaches wherein the port includes at least four pins, at least two of the at least four pins being configured to permit data flow and at least two of the at least four pins being configured to permit power flow.
[0073] According to an embodiment, when the first data reception pins 310-10 and 310-11 or 320-10 and 320-11 among the plurality of pins 310-1 to 12 or 320-1 to 12 of the connector 411 are connected to the external electronic device, an abnormal voltage (e.g., surge voltage or leakage voltage) or an electric current that may be introduced into the first data reception pins 310-10 and 310-11 or 320-10 and 320-11 may be blocked or dropped by the abnormal voltage cutoff circuit 415-1. For example, when the connector 411 is USB type-C, the first data reception pins 310-10 and 310-11 or 320-10 and 320-11 may be disposed adjacent to at least some of one or more power supply pins (e.g., V.sub.BUS pins 310-9 or 320-9) to which power is applied.
Chung, 0024, 0043, 0073, 0077 and Fig. 3. Emphasis added


In regarding to claim 4 Chakraborty and Chung teaches:
4. The video recorder battery pack of claim 1, 
further Chung teaches wherein the video source is a digital optic.
Chung, 0034

In regarding to claim 5 Chakraborty and Chung teaches:
5. The video recorder battery pack of claim 1, 
further Chung teaches wherein the port is configured to provide power to external devices other than the video source.
Chung, 0024, 0043, 0073, 0077 and Fig. 3

In regarding to claim 6 Chakraborty and Chung teaches:
6. The video recorder battery pack of claim 1,
 further Chung teaches comprising a power controller configured to control power supply through the port, said power controller being configured to detect a cable attachment, a cable detachment, and a cable orientation, determine power delivery supply, enable a power path, and determine a voltage and current output for the power, said voltage and current output being based on the power delivery supply.
[0077] For example, when the connector 411 is a USB type-C, the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 may be disposed adjacent to one or more power supply pins (e.g., V.sub.BUS pins 310-4 or 320-4) to which power is applied. At least some of the one or more V.sub.BUS pins 310-4 or 320-4 may be supplied with different levels of power, for example, 5 V, 9 V, 15 V or 20 V. When data (e.g., second data) is transmitted to the external electronic device via the first data transmission pins 310-2 and 310-3 or 320-2 and 320-3, power voltage (e.g., a surge V.sub.BUS voltage of 20 V or higher) applied to some of the one or more V.sub.BUS pins 310-4 or 320-4 or leakage voltage or an electric current leaking from the power voltage may be introduced into the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 disposed adjacent to at least some of the one or more V.sub.BUS pins 310-4 or 320-4, or at least some of the one or more V.sub.BUS pins 310-4 or 320-4 and the one or more first data transmission pins 310-2 and 310-3 or 320-2 and 320-3 may be short-circuited by foreign substances or the like.
Chung, 0024, 0043, 0073, 0077 and Fig. 3. Emphasis added


In regarding to claim 7 Chakraborty and Chung teaches:
7. The video recorder battery pack of claim 1, further Chakraborty teaches comprising a microphone in the housing, said microphone being configured to receive sound.
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 emphasis added


In regarding to claim 8 Chakraborty and Chung teaches:
8. The video recorder battery pack of claim 7, further Chakraborty teaches comprising a video controller configured to mate the video output from the video source and sound received by the microphone.
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 emphasis added


In regarding to claim 9 Chakraborty and Chung teaches:
9. The video recorder battery pack of claim 1, further Chakraborty teaches wherein the power supply is a battery and the port is configured to connect with an external power supply to charge the battery.
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 



In regarding to claim 11 Chakraborty and Chung teaches:
11. The video recorder battery pack of claim 1, further Chakraborty teaches wherein the port is configured to receive the video output from the video source in real time as images are captured by the video source.
[0092] According to such embodiments, activation of the apparatus via the trigger 715 mechanism initiates recording of the audio, video, and telemetry and streams such data to the cloud computing architecture 605 making it available to public safety officials in real-time or near real time who may then further assess the active live stream originating from the apparatus to triage and assess whether or not police officers are dispatched.
Chakraborty, 0092 emphasis added


In regarding to claim 12 Chakraborty teaches:
12. A video recorder battery pack for a firearm, said video recorder battery pack comprising: 
a housing; 
The provisioned smartphone 499 as depicted here is mechanically matched to the housing formed by the gun apparatus such that the smartphone 499 may be attached and held securely in place. Such a smartphone 499 when provisioned with the gun apparatus may provide additional capabilities. For instance, the gun apparatus may communicate with the smartphone 499 via blue tooth or USB or other physical or wireless interface and may, for instance, store information on the smart phone, operate in conjunction with a software mobile “app” or application executing on the smartphone 499, or utilize the wireless and cellular communication capabilities of the smartphone 499 as a redundant communication path to the remote cloud based storage repository in the event that the antenna and transceiver 435 are unable to establish a connection or unable to establish a satisfactory connection through which to stream video and audio to the cloud based repository.
Chakraborty, 0059, 0067, Figs. 2-3 and 5 emphasis added

a port disposed in the housing and configured to receive a video output from a video source; 
Chung, 0024, 0043, 0073, 0077

further, Chakraborty teaches a microphone configured to receive sound; 
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 emphasis added


and a controller configured to combine the video output from the video source with the sound received by the microphone.
[0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 emphasis added


In regarding to claim 13 Chakraborty and Chung teaches:
13. The video recorder battery pack of claim 11, wherein the port is further configured to simultaneously provide power to the video source.
0037] According to certain embodiments, the gun apparatus captures video and audio via the depicted cameras. For instance, video may be captured by the gun apparatus of a scene in front of the gun apparatus via front camera 110 or of a scene behind the gun apparatus via back camera 115. According to certain embodiments, one or more side cameras or auxiliary cameras are additionally included, such as the depicted side camera(s) 125 shown here. An audio microphone 130 captures audio signals from the environment and scene within which the gun apparatus operates. Further depicted is battery 120 to power the gun apparatus. According to described embodiments the apparatus is battery 120 operated and may be re-charged via a charging station or via a USB powered connector.
Chakraborty, 0037 emphasis added


In regarding to claim 14 Chakraborty and Chung teaches:
14. The video recorder battery pack of claim 11, further Chung teaches wherein the video source is a digital optic, and the port is a universal serial bus (USB) port.
Chung, 0034, 0037 and fig. 3

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. US 2017/0284754 and Chung et al. US 2019/0155352 further in view of Batten US 10,323,904.

In regarding to claim 10 Chakraborty and Chung teaches:
10. The video recorder battery pack of claim 1, 
However, Chakraborty and Chung fails to explicitly teach but Batten teaches:
further comprising a mount fixed to the housing and configured to mount the housing to a firearm or a firearm accessory.
Batten, 59
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Batten into a system of Chakraborty and Chung in order to further comprising a mount fixed to the housing and configured to mount the housing to a firearm or a firearm accessory, as such, the device secure from any movement during firearm in action.

Claim Rejections - 35 USC § 103
Claims 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. US 2017/0284754 further in view of Batten US 10,323,904.


In regarding to claim 15 Chakraborty teaches:
15. A battery pack for a firearm, said battery pack comprising: a housing configured to be mounted to a firearm; 
The provisioned smartphone 499 as depicted here is mechanically matched to the housing formed by the gun apparatus such that the smartphone 499 may be attached and held securely in place. Such a smartphone 499 when provisioned with the gun apparatus may provide additional capabilities. For instance, the gun apparatus may communicate with the smartphone 499 via blue tooth or USB or other physical or wireless interface and may, for instance, store information on the smart phone, operate in conjunction with a software mobile “app” or application executing on the smartphone 499, or utilize the wireless and cellular communication capabilities of the smartphone 499 as a redundant communication path to the remote cloud based storage repository in the event that the antenna and transceiver 435 are unable to establish a connection or unable to establish a satisfactory connection through which to stream video and audio to the cloud based repository.
Chakraborty, 0059, 0067, Figs. 2-3 and 5 emphasis added


a controller configured to provide power to an external device, said controller being disposed within the housing; 
Chakraborty, 0059, 0067, Figs. 2-3 and 5

However, Chakraborty fails to explicitly teach but Batten teaches:
a strap slot integral with the housing, said strap slot being configured to receive a strap to mount the housing; and a mechanical mount integral with said housing, said mechanical mount being configured to mount the housing to the firearm or a firearm accessory.
Batten, col. 5 lines 5-34

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Batten into a system of Chakraborty in order to a strap slot integral with the housing, said strap slot being configured to receive a strap to mount the housing, and a mechanical mount integral with said housing, said mechanical mount being configured to mount the housing to the firearm or a firearm accessory, as such, the device secure from any movement during firearm in action.

In regarding to claim 16 Chakraborty and Batten teaches:
16. The battery pack of claim 15, further Batten teaches wherein the mechanical mount is one of a rail mount, a mount knob, a lever, a screw, or a fastener.
Batten, col. 5 lines 5-34


In regarding to claim 17 Chakraborty and Chung teaches:
17. The battery pack of claim 15, further Batten teaches comprising a lanyard loop integral with the housing, the lanyard loop being configured to receive a lanyard.
Batten, col. 5 lines 5-34


In regarding to claim 18 Chakraborty and Batten teaches:
18. The video recorder battery pack of claim 17, further Batten teaches wherein the housing includes a plurality of lanyard loops or a plurality of strap slots.
Batten, col. 5 lines 5-34


In regarding to claim 19 Chakraborty and Batten teaches:
19. The video recorder battery pack of claim 15, further Chakraborty teaches wherein the external device is a video source and the controller is configured to simultaneously receive a video output from the video source and provide power to the video source through a single port in the housing.
Chakraborty, 0037, Figs. 2-3 and 5

In regarding to claim 20 Chakraborty and Batten teaches:
20. The video recorder battery pack of claim 19, further Chakraborty teaches wherein the video source is a digital optic.
Chakraborty, 0037, Figs. 2-3 and 5

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481